KRAMER LEVIN NAFTALIS & FRANKEL LLP
Adam C. Rogoff
P. Bradley O’Neill
David Braun
1177 Avenue of the Americas
New York, New York 10036
Telephone: (212) 715-9100
Facsimile: (212) 715-8000

Attorneys for Benefit Street Partners
Realty Operating Partnership, L.P.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
                                                                    :
In re:                                                              : Chapter 11
                                                                    :
96 WYTHE ACQUISITION LLC,                                           : Case No. 21-22108 (RDD)
                                                                    :
                                    Debtor.                         :
                                                                    :
------------------------------------------------------------------ X

       NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that Kramer Levin Naftalis & Frankel LLP (“Kramer Levin”)

hereby appears as counsel in the above-captioned proceeding on behalf of Benefit Street Partners

Realty Operating Partnership, L.P.

       PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rules 2002, 9007 and 9010 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), Kramer Levin requests that copies of all

notices and pleadings in this case be given and served upon Kramer Levin at the office, address,

telephone number, and e-mail addresses set forth below:

                                Adam C. Rogoff
                                P. Bradley O’Neill
                                David Braun
                                KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                1177 Avenue of the Americas
                                New York, New York 10036
                                Telephone: (212) 715-9100
                                Facsimile: (212) 715-8000
                                Email: arogoff@kramerlevin.com
                                       boneill@kramerlevin.com
                                       dbraun@kramerlevin.com

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes all of the

notices and papers referred to in the Bankruptcy Rules, Bankruptcy Code, and the Local

Bankruptcy Rules for the Southern District of New York, and also includes, without limitation,

notices of any orders, pleadings, motions, applications, complaints, demands, hearings, requests

or petitions, answering or reply papers, memoranda and briefs in support of any of the foregoing

and any other document brought before this Court with respect to the case and any proceedings

therein, whether formal or informal, whether written or oral, and whether transmitted or conveyed

by mail, hand delivery, telephone, telecopier, telex or otherwise, all of which shall be sent to the

attorneys listed above.

        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service of Papers, nor any later appearance, pleading, claim or suit shall constitute a

waiver of (i) the right to have final orders in non-core matters entered only after de novo review

by a judge of the United States District Court, (ii) the right to trial by jury in any proceeding related

to this proceeding, (iii) the right to have the United States District Court withdraw the reference in

any matter subject to mandatory or discretionary withdrawal, (iv) any objection to the jurisdiction

of this Court for any purpose other than with respect to this notice, (v) an election of remedy, or

(vi) any other rights, claims, actions, defenses, setoffs, or recoupments as appropriate, in law or in

equity, under any agreements, all of which rights, claims, actions, defenses, setoffs, and

recoupments are expressly reserved.




                                                   2
Dated: March 1, 2021
       New York, New York
                            KRAMER LEVIN NAFTALIS &FRANKEL LLP

                            /s/ Adam C. Rogoff
                            Adam C. Rogoff
                            P. Bradley O’Neill
                            David Braun
                            Kramer Levin Naftalis & Frankel LLP
                            1177 Avenue of the Americas
                            New York, New York 10036
                            Telephone: (212) 715-9100
                            Facsimile: (212) 715-8000
                            Email: arogoff@kramerlevin.com
                                   boneill@kramerlevin.com
                                   dbraun@kramerlevin.com

                            Attorneys for Benefit Street Partners Realty
                            Operating Partnership, L.P.




                               3
